Citation Nr: 0204853	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  00-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of a right knee injury, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for osteoarthritis of 
the left knee, to include as secondary to residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to January 1973.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which increased the veteran's 
disability evaluation for his right knee disability from 10 
percent to 20 percent disabling, and denied service 
connection for his left knee disorder.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's right knee disorder is productive of 
subjective complaints of pain, objective findings of 
crepitus, some limitation of motion, and x-ray evidence of 
osteoarthritic changes; there is good stability, and well 
maintained joint spaces.
 
3.  There is competent medical evidence of record causally 
relating the veteran's current osteoarthritis of the left 
knee to his service-connected residuals of a right knee 
injury.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5262 (2001).

2.  A left knee disability is proximately due to the service-
connected right knee disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the current disability evaluation 
for his residuals of a right knee injury does not accurately 
reflect the severity of that disability.  Specifically, the 
veteran asserts that he is entitled to a higher disability 
evaluation because he experiences pain and swelling.  In 
addition, the veteran contends that he is entitled to service 
connection for osteoarthritis of the left knee on the basis 
that his service-connected residuals of a right knee injury 
caused him to fall and injure his left knee, resulting in the 
development of osteoarthritis in his left knee.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further development is required to comply with the duty to 
assist as mandated by the Veterans Claims Assistance Act of 
2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  The VCAA, and the accompanying implementing 
regulations, were enacted during the pendency of this appeal.  
The VCAA sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  In this 
regard, the Board notes that VA fulfilled its duty to assist 
the veteran by obtaining and fully developing all relevant 
evidence necessary for an equitable disposition of the issues 
on appeal.  The veteran's service medical records and 
relevant treatment records have been obtained, and the 
veteran has been afforded a VA examination.  The statement of 
the case and additional correspondence to the veteran 
notified him and his representative of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  The Board also observes that, in April 2002, an 
independent medical opinion was obtained regarding the issue 
of secondary service connection of his left knee disability.  
In response, the RO obtained an expert opinion from a VA 
orthopedist.  Moreover, in October 2001, the veteran was 
afforded a videoconference hearing before the undersigned 
Acting Board Member.  The veteran has been informed of the 
evidence needed to establish his claim, the efforts that the 
RO had made to help his claim, and what he could do to help.  
He was also provided an opportunity to submit additional 
evidence.  The Board is not aware of any additional evidence 
that needs to be obtained in this appeal, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board will proceed with appellate review.

A brief review of the history of this appeal reveals that the 
veteran was initially granted service connection for his 
right knee disability in an August 1973 rating decision, and 
a 10 percent disability evaluation was assigned.  In November 
1998, the veteran filed a claim for an increased disability 
evaluation for his right knee disability and for secondary 
service connection of his left knee disability.  A May 1999 
rating decision increased the veteran's disability evaluation 
for his right knee to 20 percent disabling and denied his 
claim of service connection for his left knee.  The veteran 
filed a notice of disagreement in October 1999, and the RO 
issued a statement of the case in March 2000.  The veteran 
perfected his appeal in May 2000.

The evidence of record consists of veteran's service medical 
records, private medical records, a VA examination report, 
and a report of an independent medical expert opinion.  In 
addition, the veteran testified before the undersigned Acting 
Board Member in October 2001.  

Service medical records show that the veteran was treated for 
an injury to the right knee in 1972.  A September 1972 
Medical Board report showed diagnoses of internal derangement 
of the right knee, for which he underwent an arthrotomy of 
the right knee.  However, according to the report, the 
veteran had continued right knee pain, and the veteran was 
recommended for discharge.   The service medical records do 
not provide any evidence of complaints, diagnosis, or 
treatment for osteoarthritis of the left knee as a result of 
the veteran's right knee disorder.

According to March 1995 records from W.C. Woodard, M.D., the 
veteran reported that fell down the stairs two days earlier, 
abrading the anterior aspect of his knee and sustaining a 
torsional injury.  He reported pain over the medial aspect of 
the joint, with an intermittent locking sensation and 
swelling.  Physical examination showed moderate effusion with 
marked medial joint line tenderness.  There was full 
extension and 20 degrees of flexion.  X-rays were within 
normal limits.  A lateral meniscal tear of the right knee was 
suspected.  Later in March 1995, the veteran underwent an 
arthroscopy of the right knee.  The postoperative diagnosis 
was loose body in the suprapatellar plica with medial femoral 
condyle chondromalacia.  Approximately seven days 
postoperatively, the veteran had range of motion from zero 
(0) to 100 degrees, and there was no evidence of effusion.  
Range of motion and strengthening exercises were recommended.

In June 1995, the veteran was seen for follow-up, wherein he 
reported that he was happy with his right knee function, but 
complained of left knee pain, especially over the lateral 
joint line.  Examination of the left knee showed trace 
effusion with lateral joint line tenderness.  McMurray's test 
was equivocal, and Lachman and pivot shift tests were 
negative.  The assessment was a possible lateral meniscal 
tear.  

A July 1995 record indicates that the veteran had continued 
complaints of left knee pain.  He complained that the pain 
was on the anterolateral aspect of his left knee joint, and 
denied buckling and locking.  Examination showed full range 
of motion without patellofemoral crepitance.  There was some 
pain when the patella was shifted medially, but pain was 
extreme over the anterolateral joint line and at the 
insertion and proximal extension over the iliotibial band.  
X-rays were negative for any joint or bony pathology.  The 
impressions were torn lateral meniscus of the left knee and 
iliotibial band tenderness.  

He underwent an arthroscopy of the left knee in August 1995.  
The postoperative diagnoses were lateral meniscal tear and 
anterior synovitis of the left knee and chondromalacia of the 
lateral femoral condyle of the left knee.  Following his 
surgery, the veteran had persistent complaints of swelling, 
pain on palpation, and weakness.  A November 1995 MRI 
revealed findings consistent with a meniscal tear involving 
the anterior horn of the lateral meniscus and moderate left 
knee joint effusion.  A rheumatologic profile was performed 
in November 1995, which revealed a possible underlying 
collagen vascular disease compounding the veteran's 
mechanical left knee symptoms.  Dr. Woodard noted that the 
veteran was relatively symptom-free in the right knee.  

The veteran underwent a second arthroscopy in December 1995.  
Follow-up records, dated December 1995 and January 1996, 
indicate that the veteran's left knee markedly improved, and 
that his left knee effusion was mild.  In January 1996, he 
had range of motion in the left knee from zero (0) to 120 
degrees.

March 1996 physical therapy treatment notes indicate that the 
veteran had range of motion from -10 to 145 degrees in the 
left knee and a range of motion from zero (0) to 150 degrees 
in the right knee.  In June 1996, the veteran was seen for 
follow-up of his left knee.  Examination was negative for 
effusion, instability, and subluxation.  His knee was stable 
and the patella tracked well, but he had tenderness along the 
lateral patella facet.  The diagnosis was degenerative joint 
disease of the left knee with retropatellar pain syndrome.

An August 1996 record indicates that the veteran's left knee 
function improved with a knee brace, but that the veteran 
began to experience right knee symptoms, particularly in the 
area of the proximal tibia and medial parapatellar region.  
Examination of the right knee showed trace effusion, 
crepitance in the patellofemoral joint with range of motion, 
and marked tenderness over the pes anserinus bursa, medial 
and lateral joint lines, and under the medial facet of the 
patella.  Examination of the left knee showed very trace 
effusion and tenderness under the medial facet of the 
patella.  In November 1996, the veteran was diagnosed with 
patellofemoral dysfunction of the bilateral knees.

A June 1997 treatment note indicates that the veteran was 
evaluated for his history of bilateral patellar 
chondromalacia with chronic symptoms.  Dr. Woodard noted that 
the veteran only responded "partially" to surgical 
interventions and that the veteran wore patellar-tracking 
braces on both knees.  Examination of the right knee showed 
mild effusion and range of motion from zero (0) to 130 
degrees.  The lateral retinaculum was loose and there was 
marked tenderness under the medial facet of the patella.  
Examination of the left knee was nearly identical, with the 
exception of significant effusion and marked tenderness in 
the popliteal fossa area.  The diagnosis was bilateral 
retropatellar pain syndrome with a history of chondromalacia 
and degenerative joint disease.

In August 1997, the veteran was treated following a 
"slipping episode" in which his right knee gave way while 
trying to ascend stairs.  The veteran complained of some 
swelling on the right knee.  Examination of the right knee 
showed mild effusion with tenderness under the medial facet 
of the patella.  There was no joint line tenderness and 
patellar tracking was normal, except for some tenderness and 
mild crepitus.  There was significant patella alta 
bilaterally.  The diagnosis was probable patellar subluxation 
of the right knee.  

A March 1998 record indicates that the veteran had 
significant bilateral knee problems with patellofemoral 
arthralgia and arthritis.  The veteran complained of 
"locking" in the right knee for about two months, with 
symptoms concentrated along the medial joint line.  He also 
complained that his left knee was giving way, without clear 
history of locking or catching.  His pain was localized to 
the posterolateral joint line.  Examination of the right knee 
showed mild to moderate effusion with marked medial joint 
line tenderness, aggravated by the McMurray's test.  The knee 
was stable to varus and valgus testing.  Examination of the 
left knee showed mild effusion and marked posterolateral 
joint tenderness, but the knee was stable on varus and valgus 
testing.  The impression was possible medial meniscus tear of 
the right knee and popliteal tendinitis of the left knee.  

An April 1998 MRI of the right knee showed moderate anterior 
effusion, intact anterior and posterior cruciate ligaments, 
and intact menisci.  There were no loose bodies.  The 
quadriceps and patellar tendons were unremarkable.  In 
addition, the tibiofibular joint was normal, but the patella 
was mildly subluxated with patellar arthrosis.  There were no 
signs of arthritis or recent trauma.  An old deformity of the 
medial aspect of the lateral femoral condyle was suggested as 
being related to an old healed osteochondral injury.  The 
diagnosis was unexplained moderate-sized effusion without 
prominent synovitis.  The provider indicated that 
patellofemoral and medial femorotibial arthrosis were the 
only possible causes for the effusion.  

In May 1998, R. Forester, M.D, evaluated the veteran.  
Examination showed that the veteran had a slight limp.  Both 
knees had a full range of motion with moderate patellofemoral 
crepitus and 1+ effusion.  There was no evidence of 
instability.  X-rays showed well-preserved articular 
cartilage and well-aligned patellae.  The assessment was 
moderate degenerative arthritis of both knees.  

H.L. King, M.D., also evaluated the veteran in May 1998.  
Physical examination showed moderate to severe crepitus in 
the patello-femoral groove of the right knee, positive right 
grind test on the right knee, and 2+ synovitis of the right 
knee.  Anterior and posterior drawer signs were negative 
bilaterally, as was McMurray's testing.  The medial and 
lateral collateral ligaments were intact and there was no 
evidence of effusion bilaterally.  X-rays revealed good 
maintenance of the joint space of the knees, but a MRI showed 
erosion of the patello-femoral grove, greater on the right.  
The veteran was found to have a significant amount of 
chondromalacia of the right knee.

In June 1998, Dr. Woodard noted that the veteran was not a 
surgical candidate with regard to his knee disorders.  A July 
1998 record diagnosed the veteran with degenerative joint 
disease of the bilateral knees, with significant 
patellofemoral symptoms.  The veteran had complained of 
aggravation of his knee symptoms with walking and increasing 
fluid in both knees.  Examination showed patellofemoral 
crepitus of the right knee.  An August 1998 record indicated 
that the veteran stopped working in March 1998 because his 
employer could not accept a light duty assignment for him.  
Vocational rehabilitation was recommended.  

The veteran was afforded a VA examination in February 1999.  
According to the examination report, the veteran related that 
he developed multiple problems with his knees since being 
granted service connection for his right knee and that he 
never sought an increase until he stopped working as a result 
of his knee problems.  He also related that he had problems 
with his left knee as a result of his service-connected right 
knee.  In particular, the veteran stated that his left knee 
pain did not begin until after his March 1995 right knee 
surgery.  He complained of chronic bilateral knee pain, which 
was not relieved by various treatments, and occasional 
swelling and erythema.  He described the pain as a chronic, 
with a dull ache, which is sometimes sharp and stabbing.  The 
pain was characterized as a 3 out of 10 upon waking, and at 
least an 8 out of 10 by the end of the day.  He reported that 
the pain is usually aggravated by weightbearing activity, and 
alleviated by elevating his legs, resting, and using ice.

Examination was negative for edema, erythema, and ecchymosis.  
Range of motion of the right knee was from zero (0) to 102 
degrees actively and to 115 degrees passively.  He had 
positive crepitus of the right knee and a negative McMurray's 
test.  Range of motion of the left knee was from zero (0) to 
130 degrees actively and to 132 degrees passively.  
McMurray's test was positive on the left.  Stability of the 
veteran's ligaments was good bilaterally.  X-rays were 
negative for evidence of fracture, dislocation, or bony 
abnormalities.  Joint space of the knees was well maintained.  
There was a small spur formation at the upper margin of the 
patella bilaterally, which was consistent with osteoarthritic 
changes, and a small spur formation at the tibial spine.  

The veteran was afforded a videoconference hearing before the 
Board in October 2001.  According to the transcript, the 
veteran testified that he fell down a flight of stairs in 
March 1995 after his right knee gave way, causing a new right 
knee injury, for which he sought treatment, including 
surgery.  He also testified that he was unaware of the left 
knee injury, other than his "bumps and scrapes on both 
knees," until after he recovered from his right knee 
surgery.  He stated that he developed swelling and pain in 
the left knee upon returning to work, which necessitated two 
surgeries on the left knee.  The veteran indicated that he 
developed degenerative joint disease in the left knee as a 
result of his injuries.  He also stated that he used knee 
braces and medication for his knees, and that he could not 
walk, lift, or stand for long periods due to his knees.  He 
also indicated that his joints would get aggravated, causing 
fluid build-up.  He related that he had to sit most of the 
time, but that it would result in his joints "freez[ing] 
up."

In April 2002, the Board requested a VA medical expert 
opinion regarding the etiology of the veteran's left knee 
symptomatology.  According to the report, the veteran 
reported that his left knee symptoms were directly related to 
his service-connected right knee disability because of a fall 
he sustained in March 1995 when his right knee gave way on 
stairs.  A review of the record by the orthopedic expert 
indicated that the veteran's fall on the stairs was in March 
1995, that the veteran's left knee symptoms were first 
documented in June 1995, and that the veteran underwent 
arthroscopic surgery of the left knee in August 1995, which 
showed chondromalacia and a lateral meniscal tear.  The 
orthopedic expert stated that the veteran's history of 
falling, having initial symptoms involving his right knee, 
and then developing left knee symptomatology was credible.  
He opined that there was no evidence in the records that any 
additional injury was incurred beyond that which was due to 
the fall on the stairs, and that the damage noted by the 
arthroscopy was consistent with this injury.  He further 
opined that the veteran's "left knee disability is 
proximately due to his service-connected right knee 
disability."

I.  Increased disability evaluation for the right knee

As stated earlier, the veteran claims that he is entitled to 
an increased disability evaluation for his right knee 
disorder.  As the currently assigned 20 percent disability 
evaluation is less than the maximum available under the 
applicable Diagnostic Code, the veteran's claim for an 
increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 38 C.F.R. § 4.3.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that 
the disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
addition, with any form of arthritis, painful motion is an 
important factor of a disability.  The intent of the Rating 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.

The veteran's right knee disability was initially rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  At present, the severity of the veteran's right 
knee disability is evaluated for VA compensation purposes as 
20 percent disabling under Diagnostic Code 5262.

Pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5262, a 20 percent disability evaluation is warranted 
where there is evidence of malunion of the tibia and fibula 
with moderate knee impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  For the next higher 30 percent 
disability evaluation, there must be malunion of the tibia 
and fibula with marked impairment of the knee.  Id.  Although 
the veteran's disability is not productive of a malunion of 
the tibia and fibula, his disability, which involved 
patellofemoral dysfunction, is rated under Diagnostic Code 
5262 by analogy.  See 38 C.F.R. § 4.20 (2001) (when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous).  

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 20 percent disability evaluation.  The 
objective clinical evidence of record does not show that the 
veteran has marked impairment of his right knee.  In this 
regard, the Board notes that the veteran's ligaments were 
intact, McMurray's tests were negative, and anterior and 
posterior drawer signs were negative.  X-rays showed no 
evidence of fracture, dislocation, or bony abnormalities.  
Likewise, his cartilage was intact and his patella tracked 
well.   Moreover, there is no evidence that the veteran had 
an antalgic gait, and the veteran's knee was stable upon 
testing. There was no evidence of erythema, edema, 
ecchymosis, or weakness.  And, while the Board acknowledges 
the veteran's complaints of pain and objective findings of 
effusion and crepitus, the Board notes that the veteran's 
patella was intact and the joint space was well maintained.  
Significantly, at the VA examination, the veteran had range 
of motion of zero (0) to 115 degrees.  See 38 C.F.R. § 4.71, 
Plate II (full range of motion for the knees is zero (0) to 
140 degrees).  Also, additional surgery on the veteran's 
right knee was not recommended.  Therefore, the veteran's 
symptomatology most closely fits within the criteria for the 
currently assigned 20 percent disability evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board has considered whether the veteran may be entitled 
to a higher rating under other applicable Diagnostic Codes, 
including Diagnostic Code 5256.  The evidence reflects that 
the veteran currently does not have ankylosis of the right 
knee so as to meet the criteria for assignment of Diagnostic 
Code 5256.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  See 
also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (citing 
Stedman's Medical Dictionary 87 (25th ed. 1990) (ankylosis is 
the "[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint.").  The medical evidence does not show that the 
veteran's right knee is stiff or that the veteran has a fixed 
deformity of the knee.   

Additionally, the Board has also considered whether an 
evaluation in excess of 20 percent is in order under the 
provisions of Diagnostic Code 5257.  Under this Diagnostic 
Code, a 20 percent disability evaluation is warranted for 
moderate knee impairment, with recurrent subluxation of 
lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  For a 30 percent disability evaluation, there must be 
severe impairment of the knee with recurrent subluxation or 
lateral instability.  Id.  The evidence reflects that the 
veteran does not have recurrent subluxation of the patella or 
lateral instability that would warrant an evaluation in 
excess of 20 percent.  Rather, the medical evidence of record 
was negative for evidence of instability of the right knee, 
and there was only one objective finding of patellar 
subluxation in March 1998.  More recent medical evidence is 
negative for any findings of subluxation, and in the February 
1999 VA examination, the veteran was described as having good 
stability, bilaterally.  In short, the evidence does not 
support a finding of severe right knee impairment, as 
contemplated under Diagnostic Code 5257.  As such, the Board 
finds that at most, the veteran's right knee warrants no more 
than a 20 percent rating under Diagnostic Code 5257, 
representing moderate knee impairment.

The Board also acknowledges that the veteran's right knee 
disability may be rated on the basis of arthritis due to his 
diagnosis of degenerative joint disease of the right knee.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
However, the Board finds that the veteran is not entitled to 
a separate disability evaluation for degenerative arthritis 
of the right knee because his disability is currently rated 
on the basis of limitation of motion.  See id.  In this 
respect, the Board notes that the criteria for rating the 
veteran's disability under Diagnostic Code 5262 contemplate 
limitation of motion in determining the extent of the 
veteran's impairment from his right knee disorder.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to different disabilities in the absence of 
medical evidence which does so).  As such, the veteran is not 
entitled to a separate disability evaluation for degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See 
also 38 C.F.R. § 4.14.

In reaching this decision, the Board has also considered 
whether the veteran is entitled to a higher disability 
evaluation on the basis of functional loss due to pain 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran's right knee disability is symptomatic, and he 
reports pain upon standing, walking, and at rest.  
Nevertheless, the veteran reported that icing, resting, and 
elevating his knee alleviates his pain.  Moreover, the Board 
finds that the current 20 percent disability evaluation 
assigned for the right knee under Diagnostic Code 5262 
contemplates the veteran's complaints of pain, as well as any 
limitation of motion due to pain.  There is no objective 
indication that the veteran's symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of the current 20 percent 
disability rating for the right knee.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation for his right 
knee disorder on an extra-schedular basis.  However, the 
Board concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his right knee disability, standing alone, has resulted 
in a marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  While the Board acknowledges that the veteran 
reported that he is currently unemployed because his previous 
employer was unwilling to accommodate his requests for a 
light duty assignment, there is no evidence of record 
indicating that his right knee disorder is so unusual that it 
inhibits him from seeking employment elsewhere.  Moreover, 
the Board notes that to the extent that his right knee 
disability interferes with his employment, this impairment in 
earning capacity is currently contemplated by his 20 percent 
disability rating.  See 38 C.F.R. § 4.1.  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 20 percent for residuals of a right knee injury, on 
either a schedular or extra-schedular basis, and the appeal 
is denied. Should the veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
a higher rating.  The Board has considered the benefit of the 
doubt rule in this case, but as the evidence is not in 
relative equipoise, that rule is not applicable in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.  Service connection for the left knee

As mentioned earlier, the veteran claims entitlement to 
service connection for osteoarthritis of the left knee, 
including as secondary to his service-connected right knee 
disorder.  A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  To 
establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . 
. when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

As earlier in this decision, the veteran was granted service 
connection for residuals of a right knee injury in an August 
1973 rating decision.  A 10 percent disability evaluation was 
initially assigned.  In May 1999, the veteran's disability 
evaluation was increased to 20 percent disabling.

The veteran does not contend, nor does the evidence show, 
that the veteran had osteoarthritis of the left knee during 
military service or within the one-year presumptive period 
following service.  See 38 C.F.R. §§ 3.307, 3.309.  Rather, 
he contends that his left knee disability was caused by his 
service-connected right knee disability.  In this case, the 
record contains medical evidence that the veteran's 
osteoarthritis of the left knee is related to the veteran's 
service-connected right knee disability.  In this regard, the 
Board finds that the medical evidence supports a causal 
relationship between the veteran's osteoarthritis of the left 
knee and his right knee disability inasmuch as the veteran's 
fall due to his right knee precipitated the symptomatology in 
his left knee.  Most significantly, the Board notes that in 
an April 2002 opinion, a VA orthopedic expert, upon reviewing 
the medical evidence, found that the veteran's history of his 
right knee giving way on stairs, causing him to fall, 
followed by the development of left knee symptomatology was 
reliable, and that the damage to the veteran's left knee was 
consistent with an injury initiated by falling.  Likewise, 
the VA orthopedist clearly concluded that the veteran's left 
knee disability was due to his service-connected right knee 
disability.  Further, the Board finds that the history 
provided by the veteran to VA to be credible and have 
significant probative value.  The benefit of the doubt is to 
be resolved in the claimant's favor in cases where there is 
an approximate balance of positive and negative evidence in 
regard to a material issue.  Accordingly, the Board finds 
that resolving any remaining doubt in the veteran's favor, 
service connection for osteoarthritis of the left knee, as 
secondary to the veteran's service-connected residuals of a 
right knee injury, is warranted.  See 38 C.F.R. § 3.310. 


ORDER

An evaluation in excess of 20 percent for residuals of a 
right knee injury is denied.

Service connection for osteoarthritis of the left knee is 
granted.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

